DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 28 December 2020.  These drawings are acceptable.
Response to Amendment
	This office action is responsive to the amendment filed on 28 December 2020.  As directed by the amendment: claim 57 has been amended; claims 58 has been cancelled; and no claims have been added. Thus, claims 57, 59-60, 62, 64-78, 84, 87, 89, 91-94, 98, and 104-109 are presently pending in this application, with claims 65, 67-68, 72, 74-75, 78, 84, 89, 91-94, 98, and 104-109. 
	Applicant’s amendments to the Drawings and Abstract have overcome each and every objection made in the previous office action.
Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive. Applicant argues that Tsals fails to anticipate a second end fluidly coupled to the reservoir during vial filling and fails to provide a motivation or structure to incorporate a cap as taught by Gross. However, Tsals teaches a configuration of the device in Fig. 8 where the add-on cited in the rejection is fluidly connected to the fluid reservoir. Although Tsals explicitly discloses filling the reservoir before the add-on is connected to fluid reservoir, the structure of Tsals in Fig. 8 is sufficient to allow the reservoir to be filled if a user were to apply sufficient fluid pressure through the distal end of needle 69 to compress the bellows 73 and thereby fill the reservoir. The functionality of the limitation (“configured to be filled”) means that the structure is sufficient to meet the limitation. In addition, although Tsals discloses methods of maintaining sterility of the add-on and cartridge unit as a whole, the teaching of a needle cap in view of Gross does provide utility by providing sterility of the patient end of the needle explicitly. One of ordinary skill in the art would be able to taking the teaching of Gross to provide a needle cap with the correct dimensions and would not require significant alteration of the device because the spacing between the . 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 57, 59, 60, 62, 64, 66, 69-71, 73, 76, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Tsals et al (US 5858001) in view of Gross et al (US 6500150).
Regarding claim 57, Tsals discloses:
An add-on (68, 69; Figs. 6-8) for a self-injector (60) comprising: an adaptor (68) comprising at least one coupling (see Image 1 below) sized and shaped to couple said adaptor (68) to a fluid reservoir (61); a rigid and bent fluid path (69) having a first end (Image 1) configured to penetrate tissue (Abstract – skin of the patient) and a second end (Image 1) coupled to said adaptor (68); wherein said add-on (68, 69) is coupled to the fluid reservoir such that said second end (Image 1) of said fluid path (69) is in fluid communication with said fluid reservoir (61) (Fig. 8), wherein said add-on (68, 69) coupled to said fluid reservoir (61) forms an integral self-injector cartridge unit (Fig. 6) configured to be sterilized (Col. 2:14-25) and filled with an injectable (Fig. 8 – the fully assembled cartridge unit is fully capable of being injectable in the position of Fig. 8 because the structure of the cartridge unit is such that if sufficient fluid pressure were applied to the first (patient) end of the device, the bellows 73 would be able to compress to allow fluid to refill the reservoir 61; because the claim requires the device to be “configured to be filled”, the structure being present is sufficient to anticipate this limitation).
Image 1. Annotated portion of Fig. 6

    PNG
    media_image1.png
    275
    483
    media_image1.png
    Greyscale

Tsals discloses all of the elements of the claim but is silent regarding a needle protective cap. However, Gross teaches a needle protective cap (21; Fig. 2) for a self-injector (Fig. 2) in order to maintain the sterility of the needle end that punctures the patient (Col. 5:18-26). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Tsals to incorporate a needle protective cap as taught by Gross in order to maintain the sterility of not only the connection between the needle and the fluid reservoir but also to maintain sterility between the needle and the patient. 
Regarding claim 59, Tsals in view of Gross discloses:
The add-on according to claim 57, wherein said fluid path (69) is bent at a 90 degree angle (Col. 3:64-67).
Regarding claim 60, Tsals in view of Gross discloses:
The add-on according to claim 57, further comprising at least one fastener (124; Fig. 17) sized and fitted to couple a body of said fluid reservoir (61) to a self-injector (60) (Col. 14:9-16 – the actuation mechanism, defined as the fastener of the claims, is being limited to the actuation assembly of Fig. 21; examiner notes that Tsals acknowledges that any of the devices presented as different embodiment can have interchanged parts and still function as expected – Col. 13:65-67).
Regarding claim 62, Tsals in view of Gross discloses:
The add-on according to claim 57, wherein said bent fluid path (69) comprises a coupling (67) at said second end sized and shaped to couple said bent fluid path (69) to said adaptor (68) and secure sterile fluid communication in-between (Col. 5:14-25; Col. 11:1-10 – the enclosure between the fluid 61, seal 67, adapter 68 and needle 69’s second end forms a sterile environment that is formed by coupling all of the elements together).
Regarding claim 64, Tsals in view of Gross discloses:
The add-on according to claim 57, wherein said bent fluid path (59) comprises a hollow needle (Col. 11:5-9).
Regarding claim 66, Tsals in view of Gross discloses:
The add-on according to claim 57, wherein said reservoir (61) is a prefilled cartridge (Col. 1:26-30).
Regarding claim 69, Tsals in view of Gross discloses:
The add-on according to claim 57, wherein at least a portion of said reservoir (61) is made of glass (Col. 3:5-10 – cartridge is made of glass).
Regarding claim 70, Tsals in view of Gross discloses:
The add-on according to claim 57, wherein at least a portion of said reservoir (61) is made of a plastic material (Col. 3:5-10 – cartridge is made of plastic).
Regarding claim 71, Tsals in view of Gross discloses the add-on according to claim 57, wherein said add-on is fully capable of being sterilized en bloc because the connection maintains sterility during use (Col. 5:14-25).
Regarding claim 73, Tsals in view of Gross discloses:
The add-on according to claim 57, wherein said adaptor (68) further comprises a coupling (Image 1) sized and shaped to couple said add-on (68, 69) to a self-injector (60) (same coupling as the coupling for the adapter 68).
Regarding claim 76, Tsals in view of Gross discloses:
The add-on according to claim 60, wherein the add-on (68, 69) further comprises a fitting (123) sized and shaped to fit along the inner circumference of said at least one fastener (124) (Col. 14:1-8).
Regarding claim 77, Tsals in view of Gross discloses:
The add-on according to claim 76, wherein said fitting (123) reduces the inner diameter of said at least one fastener (124) (the two inner members 115 and 123 reduce the inner diameter of fastener 124 to form a telescoping assembly).
87 are rejected under 35 U.S.C. 103 as being unpatentable over Tsals in view of Gross further in view of Woodburn (US 4861341).
Regarding claim 87, Tsals in view of Gross discloses the add-on according to claim 57 but is silent regarding a luer lock coupling. However, Woodburn teaches connecting a needle with a bent fluid path (40) being attached to another element via a luer lock (Fig. 1; Col. 2:54-57). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the coupling member of Tsals to incorporate the luer lock of Woodburn because such a modification would be the result of a simple substitution of one known element (the snap engagement of Tsals) for another known element (the luer engagement of Woodburn) to obtain predictable results (connecting a needle to another element).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/11/2021